Citation Nr: 1510943	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility requirements for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The appellant's deceased spouse (deceased) was in the employ of the Japanese government from September 1943 to October 1944.  There was service from December 1941 to April 1942 and from May 1945 to October 1945.  He was a POW from April 1942 to October 1942.  He expired in February 1994 and the appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative determination by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.

The appeal was processed with the appellant being unrepresented.  The record includes a September 1967 VA Form 23-22 executed in favor of the Disabled American Veterans and it is signed by the appellant on behalf of the deceased.  Since the appointment was executed in connection with a previous claim by the deceased, it is not applicable to this claim by the surviving spouse.  38 C.F.R. § 14.631(a).  The RO advised the appellant in June and November 2012 that she did not have current representation and that she could appoint a representative on her behalf.  She has not done so and remains unrepresented.  

No additional pertinent evidence that is not already associated with the claims folder is found within the electronic records.    


FINDINGS OF FACT

1. The deceased admitted that he served with the Imperial Japanese Bureau of the Constabulary, which was involved in actions against the guerilla forces allied with the United States.
 
2. As a member of the Bureau of the Constabulary, the deceased rendered assistance to an enemy of the United States during his assignment with the Bureau of the Constabulary.
 
3. In a January 1978 decision, the VA Compensation and Pension Service determined that, by reason of rendering assistance to the enemy, the deceased had forfeited his rights to any and all VA benefits. 


CONCLUSION OF LAW

The deceased rendered assistance to an enemy of the United States, and thereby forfeited all accrued or future gratuitous benefits under the laws administered by the Department of Veterans Affairs.  38 U.S.C. § 6104(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal is limited to questions of law and additional notification or assistance would raise no possibility of substantiating the claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).   Consequently, discussion of compliance with any duties to notify and assist is not necessary.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Department of the Army has indicated that the deceased was in the employ of the Japanese government from September 1943 to October 1944.  The deceased admitted that he was a member of the Imperial Japanese Bureau of the Constabulary (BC).  See May 1977 Deceased Deposition.  The BC was heavily involved in actions against the guerilla forces allied with the United States.  

Any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or of its allies shall forfeit all accrued or future gratuitous benefits under laws administered by the Secretary.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902(b) (2014).

A treasonable act is defined as an act of mutiny, treason, sabotage or rendering assistance to an enemy of the United States or its allies.  38 C.F.R. § 3.902(a) (2014).

No award of gratuitous benefits may be made to any person based on any period of service commencing before the date of commission of the offense that resulted in the forfeiture.  38 C.F.R. § 3.904 (2014).

The deceased readily acknowledged being in the BC from August 1943 to October 1944.  He alleged he joined under duress.  He reported being trained by the BC in Manila, but denies taking any oath of loyalty.  See May 1977 Deceased Deposition.  However, the January 1978 VA Compensation and Pension service decision reflects that BC records on file at the Manila RO indicate that the deceased graduated from the BC academy and worked as a patrolman.  It also noted that the BC did not force participation and carefully screened their members.  The deceased's completion of formal BC training, alone, heavily weighs against any assertion of coercion.   

In the current claim, the newly submitted evidence is limited to general lay reports that the deceased was loyal to the United States.  These reports are vague and do not counter the reports used in the January 1978 determination that the deceased aided the Japanese through his BC service.  The newly submitted reports are not persuasive in light of the evidence discussed above.  

In sum, for the reasons stated above, the deceased rendered assistance to an enemy of the United States government.  This fact alone mandates the forfeiture of all VA rights and benefits.  See 38 U.S.C.A. § 6104(a) (West 2014); 38 C.F.R. § 3.902 (2014).

As the preponderance of the evidence is against the appellant's claim for rights and benefits under title 38, United States Code, the benefit of the doubt doctrine is not for application in the instant case. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


